Examiner’s Comments
The Examiner sets forth the amendment below to fix some potential issues.
Claim 5 has been amended because it seemed the elements being referred to were in step b, rather than a, kind of like how Claim 4 has previously been amended.
Claim 10 has been amended because it recited a limitation that was previously set forth in Claim 5 from which it depends.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
5.	(Currently Amended) The method of claim 19 wherein the anchor body includes an anchor encapsulation and wherein step b) further includes mechanically coupling the connector anchor to the anchor body or the anchor encapsulation.
10.	(Currently Amended) The method of claim 5 
releasing the pocket-forming cap from the anchor body or the anchor the anchor encapsulation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious assembling the second tendon for a second concrete section, the second tendon including a coupler, a third anchor, and a second tension member affixed to the coupler and the third anchor, the coupler including a coupler body and a connector, wherein the coupler body is disposed in the connector and the connection is mechanically coupled to the connector anchor before the first tendon is stressed at the first anchor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635